Citation Nr: 1434694	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-49 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service from March 2004 to March 2008.  His DD Form 214 reflects that he served in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Los Angeles, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee disability, which he asserts had its onset during service as a result of an injury.  He has provided some evidence of both an incident in service along with complaints of continued problems since then, which requires further explanation or development.

Service treatment records are replete with references to a range of right and left knee problems variously attributed to iliotibial band syndrome, patellar tendonitis, anterior cruciate ligament (ACL) deficiency, possible medial meniscal tear, ACL laxity, and patellofemoral syndrome.  See Service Treatment Records dated April 26, 2004, April 27, 2004, April 29, 2004, August, 31, 2004, July 1, 2005, July 4, 2005, July 18, 2005 August 13, 2005, September 19, 2005, October 6, 2005.  

The Veteran has stated that he has had continuing problems with both knees since service and his problems therein. 

The evidence of record shows post-service knee diagnoses including possible mild degeneration (arthritis) and unspecified internal derangement.  See VA outpatient treatment records dated May 18, 2008 and May 30, 2008.  Other evidence shows that in August 2011, the Veteran received cortisone injections for right knee arthralgia likely secondary to patellofemoral pain syndrome v. iliotibial band tendinitis.  However, when examined by VA in August 2012, the examiner acknowledged the Veteran's in-service injury and current complaints of bilateral knee pain, but ultimately concluded that there were no objective findings to support a cause for the knee pain, and so could not establish a nexus between the negative findings and military service.  

Unfortunately, the Board does not find this examination to be adequate, as the previous findings of arthritis, internal derangement, patellofemoral pain syndrome, and iliotibial band tendinitis were not adequately addressed by the VA examiner in the August 2012 medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (A current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  

In other words, even if the Veteran was not shown to have current bilateral knee disorders at the time of the August 2012 VA examination, this did not relieve the examiner of his obligation to address the Veteran's medical history and determine the nature and etiology of the knee disabilities diagnosed since service and during the pendency of the claim.  

The Board also notes that given the above, it is not readily apparent whether the Veteran's complaints of bilateral knee pain may be attributed to a clinical diagnosis or whether he may suffer from some medically unexplained chronic multisymptom illness as contemplated by 38 C.F.R. § 3.317.  Therefore, the Board finds that the Veteran's claim of service connection for bilateral knee disability must be remanded for a clarifying medical opinion.

The Board emphasizes that the Veteran is competent to report the onset and recurrence of his current symptomatology since service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses).  Therefore, when forming an opinion as to the etiology of his claimed bilateral knee pain, the examiner must acknowledge and discuss the Veteran's contentions that he injured his knees during boot camp and has experienced continued problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in April 2012. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names of any VA or non-VA health care provider that has treated him for his bilateral knee pain conditions that are not already in the claims file.  After providing the necessary authorization to enable the AOJ to obtain such evidence on his behalf, all identified records must be obtained.

Document the attempts to obtain such records.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral knee disorders.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  The examiner should indicate whether any degenerative changes shown on X-ray support a diagnosis of arthritis involving the right or left knee.  Complete diagnoses should be provided.  If no knee disabilities are present, the examiner should so state and explain the prior diagnoses.

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should clearly identify all bilateral knee disorders.  For any diagnosed knee disability, including the previously diagnosed arthritis, internal derangement, patellofemoral pain syndrome and iliotibial band tendinitis, the examiner should address whether they at least as likely as not (i.e., a 50 percent probability or greater) had their clinical onset during the Veteran's military service or are otherwise related to service.  If any diagnosed bilateral knee disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing this opinion, the examiner is asked to address the Veteran's documented in-service injuries as the possible onset of, or precursor to, any diagnosed disability involving the knees and discuss the likelihood that his current symptoms, including arthritis, internal derangement, patellofemoral pain syndrome and iliotibial band tendinitis, would have resulted from them.  The examiner is asked to carefully consider the objective medical findings in the service treatment records as well as post-service treatment including, but not limited to, the March 2008 VA examination report, the August 2011 VA outpatient treatment record, and the August 2012 VA examination report.  

The examiner is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of bilateral knee pain since service must be considered in formulating the requested opinion.  He/she should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning any bilateral knee problems since service.  

In the alternative, if the Veteran's bilateral knee pain/symptomatology is determined not to be associated with a known clinical diagnosis, the examiner must indicate whether such symptoms are manifestations of a (i) qualifying chronic disability due to an undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, such as fibromyalgia.  If fibromyalgia is diagnosed, the examiner must identify and explain the elements supporting the diagnosis. 

A rationale for all opinions offered should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  Then, readjudicate claim.  If the benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond, and the case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


